THE     ATTORNEY          GENERAL
                   Ql? a‘EXAS




Honorable Franklin L. Smith            Opinion No.   C-501
County Attorney
Nueces County                          Re : Whether a hospital,
Corpus Christi, Texas                       o erating under Article
                                            4f7941,V.C.S. may create
                                            and participate in a
                                            retirement program for
                                            the employees of the
                                            hospital by contracting
                                            for the purchase of
                                            retirement insurance,
Dear Ur. Smith:                             and related question.
          You have requested the opinion of this office on the
following questions:
          "(1) May a hospital operating under Article
     44941 create and participate in a retirement
     program for employees of a hospital by contracting
     for the purchase of retirement insurance?
          "(2) May such hospital make payroll deductions
     from the salary of its employees participating in
     such program?"
          In the absence of either constitutional or statutory
authorization, the Board'of Managers of a hospital created
under Article 4494i,,Vernon's Civil Statutes, is not authorized
to create and participate in a retirement program for its
employees by contracting for the purchase of retirement
insurance.
          No such authorization is granted'by Section 62b,
Article XVI of the Texas Constitution nor by Article 6243h,
Vernon's Civil Statutes. Section 62b, Article XVI, Texas
Constitution, provides for retirement benefits for county
employees when authorized by a majority vote of the qwalified
voters of such county at an election called for that purpose.
Article 6243h, Vernon's Civil Statutes, provides for the
creation and establishment of a retirement program for city
em lo ees and the employees of certain hospital districts.
     er of these provisions authorize the creation of or
T7E%3i=
participation in a retirement program for employees of a
hospital established and operated pursuant to the provisions

                              -2806-
Hon. Franklin L. Smith, page 2   (C-581)


of Article 44941, Vernon's Civil Statutes.
          Similarly, neither Articles 3.50 nor 3.51, Insurance
Code, authorize the governing board of such hospital to establish
or participate in a retirement program for its employees by
purchasing retirement insurance. Article 3.50,Insurance Code,
is restricted to the purchase of "group life insurance", wholly
paid for by the employees, while Article 3.51,Insurance Code,
is limited to the purchase of "group health, accident,
accidental death and dismemberment, and hospital, surgical,
and/or medical expense insurance" paid for, in part, by
contributions from deduction of salaries of the employees when
authorized in writing by such employees.
          Our research has directed us to no statutes, enacted
prior or subsequent to Article 44941, Vernon's Civil Statutes,
which authorize the governing board of such hospital to create
or participate in a retirement program for its employees.
          The making of payroll deductions from the employees'
salaries for the purpose of purchasing or making premium payments
upon retirement insurance in the absence of express constitutional
or legislative authorization is prohibited. Attorney General's
opinion NO. ~~-1211 (1961).
          In view of the foregoing, we agree with your able
opinion, and answer both Questions 1 and 2 in the negative
under the factual situation presented.
                        SUMMARY
         In the absence of either constitutional
    or legislative authorization, the Board of
    Managers of Memorial Medical Center of Nueces
    county, created under Article 44941, Vernon's
    Civil Statutes, is not authorized to create
    or participate in a retirement program for
    employees of such hospital by contracting
    for the purchase of retirement insurance.
    Payroll deductions from the salary of its
    employees are unauthorized for such a
    program.
                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General

                             -2807-
Hon. Franklin L. Smith, page   3   (C-581)




                                   By:

JPC:sj
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairmar
John Reeves
Paul Phy
James Strock
Milton Richardson
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                               -2808-